Name: Council Regulation (EC) No 812/2000 of 17 April 2000 amending Regulation (EC) No 1626/94 laying down certain technical measures for the conservation of fishery resources in the Mediterranean and Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 Avis juridique important|32000R0812Council Regulation (EC) No 812/2000 of 17 April 2000 amending Regulation (EC) No 1626/94 laying down certain technical measures for the conservation of fishery resources in the Mediterranean and Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms Official Journal L 100 , 20/04/2000 P. 0003 - 0004Council Regulation (EC) No 812/2000of 17 April 2000amending Regulation (EC) No 1626/94 laying down certain technical measures for the conservation of fishery resources in the Mediterranean and Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organismsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and, in particular, Article 37 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Having regard to the opinion of the Economic and Social Committee(2),Whereas:(1) According to Article 2 of Council Regulation (EEC) No 3760/92 of the Council of 20 December 1992 establishing a Community system for fisheries and aquaculture(3), the general objectives of the common fisheries policy are to protect and conserve living marine aquatic resources.(2) The International Commission for the Conservation of Atlantic Tuna (ICCAT), at its 11th extraordinary session held in Santiago de Compostela, Spain, from 16 to 23 November 1998, recommended certain specific rules on seasonal closures and on minimum landing sizes of bluefin tuna. These rules are drawn up on scientific advice. This recommendation entered into force on 21 June 1999.(3) The Community is a member of ICCAT. It is therefore necessary to implement those recommendations, in order to avoid an excessive fishing pressure on bluefin tuna.(4) Regulation (EC) No 1626/94(4) and Regulation (EC) No 850/98(5) set out minimum sizes for bluefin tuna in, respectively, the Mediterranean Sea and in regions 1 to 5, except Skagerrak and Kattegat, of the Atlantic and Indian Oceans. Regulation (EC) No 1626/94 set out seasonal closures in the Mediterranean Sea. These Regulations should consequently be amended,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1626/94 is amended as follows:1. In Article 3a, paragraph 1 shall be replaced by the following text:"1. It shall be forbidden to take bluefin tuna with an encircling net:- for vessels whose exclusive or predominant area of operation is the Adriatic, from 1 to 31 May in the whole Mediterrean Sea and from 16 July to 15 August in the Mediterranean Sea excluding the Adriatic,- for vessels whose exclusive or predominant area of operation is the Mediterranean, excluding the Adriatic, from 16 July to 15 August in the whole Mediterranean Sea and from 1 to 31 May in the Adriatic.Member States shall ensure that all vessels flying their flag or registered in them comply with this paragraph.For the purposes of this Regulation, the southern limit of the Adriatic Sea shall be a line drawn between the Albanian-Greek border and Cape Santa Maria di Leuca."2. In Annex IV the entry relating to Thunnus thynnus shall be replaced by the following:">TABLE>"Article 2In Annex XII to Regulation (EC) No 850/98 the entry relating to bluefin tuna and footnote 5 shall be replaced by the following:">TABLE>"Article 3This Regulation shall enter into force the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 17 April 2000.For the CouncilThe PresidentL. Capoulas Santos(1) Opinion delivered on 2 March 2000 (not yet published in the Official Journal).(2) OJ C 75, 15.3.2000, p. 13.(3) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 1181/98 (OJ L 164, 9.6.1998, p. 1).(4) OJ L 171, 6.7.1994, p. 1. Regulation as last amended by Regulation (EC) No 1448/1999 (OJ L 167, 2.7.1999, p. 7).(5) OJ L 125, 27.4.1998, p. 1. Regulation as last amended by Regulation (EC) No 2723/1999 (OJ L 328, 22.12.1999, p. 9).